EXHIBIT 10.29

THIRD AMENDED AND RESTATED

EMPLOYMENT AGREEMENT

This THIRD AMENDED AND RESTATED EMPLOYMENT AGREEMENT (“Agreement”) is made and
entered into effective as of July 28, 2006, by and between BANKUNITED FINANCIAL
CORPORATION, a publicly held business corporation organized and operating under
the laws of the State of Florida and having its principal executive offices at
255 Alhambra Circle, Coral Gables, Florida 33134 (“Company”), and ALFRED R.
CAMNER, an individual residing in Miami-Dade County, Florida (“Executive”). Any
reference to the “Bank” herein shall mean BankUnited, FSB, a wholly-owned
subsidiary of the Company.

WITNESSETH:

WHEREAS, the Company, the Bank and the Executive entered into an Employment
Agreement dated as of November 14, 1997, which was amended and restated as of
April 1, 2002 (“Second Agreement”), and further amended by amendments dated
October 23, 2002, April 1, 2003, September 29, 2003, December 29,
2003, April 21, 2006 and June 7, 2006 (collectively, the “Amendments”), pursuant
to which the Executive has served as Chairman of the Board and Chief Executive
Officer of the Company and the Bank; and

WHEREAS, the Compensation Committee of the Board of Directors (the “Committee”)
has reviewed the Second Agreement and the Amendments with the assistance of
executive compensation consultants and counsel; and

WHEREAS, based on this review, the Committee and the Executive have agreed to
amend and restate the Second Agreement; and

WHEREAS, the third amended and restated agreement will, among other changes,
(i) revise the provisions for salary and performance-based compensation,
(ii) delete the provision, which has expired, restricting the CEO’s exercise of
options; (iii) extend the office relocation distance which may be deemed to
trigger an “involuntary resignation” following a change in control of the
Company; (iv) modify or delete certain items in the calculation of the
termination payment that may be payable by the Company to the Executive in
specified circumstances; (v) expand the definition of “cause,” (vi) revise the
definition of a change in control; (vii) require that a change of control be
consummated, rather than merely approved by shareholders, to constitute a change
in control that triggers payment to the Executive; (viii) limit the period
during which the Executive may leave and receive a termination payment following
a change in control; (ix) provide that the period following the Executive’s
death or disability during which a change in control that triggers payment to
the Executive’s estate must occur, is automatically extended as necessary for
required regulatory and shareholder approvals to be obtained; and (x) add
confidentiality and non-disparagement provisions.

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
conditions hereinafter set forth, the Company and the Executive hereby agree as
follows:



--------------------------------------------------------------------------------

Third Amended and Restated

Employment Agreement

BankUnited Financial Corporation

Page 2 of 23

 

Section 1. Employment.

The Company agrees to continue to employ the Executive, and the Executive hereby
agrees to such continued employment, during the period and upon the terms and
conditions set forth in this Agreement.

Section 2. Employment Period; Remaining Unexpired Employment Period.

(a) The terms and conditions of this Agreement shall be and remain in effect
during the period of employment established under this Section 2 (“Employment
Period”). The Employment Period shall be for a term of five years beginning on
the date of this Agreement and ending on the fifth anniversary date of this
Agreement (each, an “Anniversary Date”), plus such extensions, if any, as are
provided by the Board of Directors of the Company (“Board”) pursuant to
Section 2(b).

(b) Except as provided in Section 2(c), beginning on the date of this Agreement,
the Employment Period shall automatically be extended for one (1) additional day
each day, unless either the Company or the Executive elects not to extend the
Agreement further by giving written notice to the other party, in which case the
Employment Period shall end on the fifth anniversary of the date on which such
written notice is given. For all purposes of this Agreement, the term “Remaining
Unexpired Employment Period” as of any date shall mean the period beginning on
such date and ending on: (i) if a notice of non-extension has been given in
accordance with this Section 2(b), the fifth anniversary of the date on which
such notice is given; and (ii) in all other cases, the fifth anniversary of the
date as of which the Remaining Unexpired Employment Period is being determined.
Upon termination of the Executive’s employment with the Company for any reason
whatsoever, any daily extensions provided pursuant to this Section 2(b), if not
therefore discontinued, shall automatically cease.

(c) Nothing in this Agreement shall be deemed to prohibit the Company at any
time from terminating the Executive’s employment during the Employment Period
with or without notice for any reason; provided, however, that the relative
rights and obligations of the Company and the Executive in the event of any such
termination shall be determined under this Agreement.

Section 3. Duties.

The Executive shall serve as the Chairman of the Board and Chief Executive
Officer of the Company, having such power, authority and responsibility, and
performing such duties as are prescribed by or under the Bylaws of the Company
and as are customarily associated with such position. Except as provided in
Section 7 hereof, the Executive shall devote his full business time and
attention (other than during weekends, holidays, approved vacation periods, and
periods of illness or approved leaves of absence) to the business and affairs of
the Company and shall use his best efforts to advance the interests of the
Company.



--------------------------------------------------------------------------------

Third Amended and Restated

Employment Agreement

BankUnited Financial Corporation

Page 3 of 23

 

Section 4. Salary.

In consideration for the services to be rendered by the Executive hereunder,
commencing on the effective date of this Agreement and as in effect prior
thereto, the Company shall pay to the Executive a salary at an annual rate of
Four Hundred and Seventy-Five Thousand and 00/100 Dollars ($475,000), payable in
approximately equal installments in accordance with the Company’s customary
payroll practices for senior officers. In addition, as in effect prior thereto
and continuing thereafter, the Company shall provide the Executive with the
opportunity to earn cash in an amount up to between One Million Dollars and
00/100 Dollars ($1,000,000) and One Million Three Hundred Thousand and 00/100
Dollars ($1,300,000) per fiscal year, dependent upon the satisfaction of
short-term compensation goals set by the Compensation Committee (the
“Committee”) of the Company’s Board of Directors, in a manner that would result
in the payment of any compensation upon the achievement of such goals as
qualifying as performance-based under section 162(m) of the Internal Revenue
Code of 1986, as amended (the “Code”). The Committee shall set such performance
goals for each quarter or other designated short-term period at the beginning of
each fiscal year, and shall evaluate whether the goals have been achieved after
the end of each such quarter or period. The amount, if any, determined by the
Committee to have been earned based upon such evaluation shall be paid as soon
as practicable. Prior to each Anniversary Date occurring during the Employment
Period, the Committee shall review the Executive’s annual rate of salary and
short-term performance-based compensation, and may, in its discretion, approve
an increase therein. For purposes of Section 9(b)(iv), the term “Salary” shall
mean the annual cash salary earned by the Executive pursuant to this Section 4.
In addition to Salary, the Executive may receive other cash or stock
compensation from the Company for services rendered hereunder at such times,
including cash bonuses, in such amounts and on such terms and conditions as the
Committee, in its discretion, may determine from time to time, but such
additional compensation shall not be considered to be Salary.

Section 5. Additional Employee Benefit Plans and Programs.

(a) During the Employment Period, the Executive shall be treated as an employee
of the Company and shall be entitled to participate in and receive benefits
under any and all qualified or non-qualified retirement, pension, savings,
profit-sharing or stock bonus plans, any and all group life, health (including
hospitalization, medical and major medical), dental, accident and long term
disability insurance plans, and any other employee benefit and compensation
plans (including, but not limited to, any incentive compensation plans or
programs, stock option and appreciation rights plans and restricted stock plans)
as may from time to time be maintained by, or cover similarly situated
executives of, the Company, in accordance with the terms and conditions of such
employee benefit plans and programs and compensation plans and programs and
consistent with the Company’s customary practices. The Executive’s estate or his
designee shall be the beneficiary of life insurance policies on the life of the
Executive having a face amount of at least $6,000,000. In the event that the
Executive has or obtains a substitute policy or policies for the life insurance
policies which were originally purchased by the Company to provide coverage of
$6,000,000, and cancels or has canceled the



--------------------------------------------------------------------------------

Third Amended and Restated

Employment Agreement

BankUnited Financial Corporation

Page 4 of 23

 

original policies, the Company shall reimburse the Executive for the costs of
such substitute policy or policies to the extent of the amount that the premium
on the cancelled policies would have been, had such cancelled policies continued
in force.

(b) Executive hereby agrees that, during the term of this Agreement, he shall
not convert any of the shares of Noncumulative Convertible Preferred Stock,
Series B (the “Series B Preferred”), which he now owns or may own in the future
into shares of Class B Common Stock, if such conversion would cause the total
number of shares of Class B Common Stock issued to exceed the number of shares
of Class B Common Stock authorized for issuance, unless the Executive first
converts to Class A Common Stock, a number of shares of Class B Common Stock
that is at least equal to the number of shares that would be issuable upon
conversion of the Series B Preferred shares.

Section 6. Indemnification and Insurance.

(a) During the Employment Period and for a period of six (6) years thereafter,
the Company shall cause the Executive to be covered by and named as an insured
under any policy or contract of insurance obtained by it to insure its directors
and officers against personal liability for acts or omissions in connection with
service as an officer or director of the Company or service in other capacities
at the request of the Company. The coverage provided to the Executive pursuant
to this Section 6 shall be of the same scope and on the same terms and
conditions as the coverage (if any) provided to other officers or directors of
the Company.

(b) To the maximum extent permitted under applicable law, during the Employment
Period and for a period of six (6) years thereafter, the Company shall indemnify
the Executive against and hold him harmless from any costs, liabilities, losses
and exposures to the fullest extent and on the most favorable terms and
conditions that similar indemnification is offered to any director or officer of
the Company or any subsidiary or affiliate thereof.

Section 7. Outside Activities.

During the Employment Period, it shall not be a violation of this Agreement and
shall not permit the Company to terminate the Executive’s employment for Cause
if the Executive engages in the activities described below or any activities
similar in nature and scope, as long as such activities do not significantly
interfere with the performance of the Executive’s responsibilities in accordance
with this Agreement and do not constitute a violation of any applicable law,
rule, regulation or code of conduct or policy established by the Company and
applicable to similarly situated executives: (i) engaging in the practice of
law, including, without limitation, as a member of the firm of Camner, Lipsitz
and Poller, Professional Association, (ii) serving on industry, corporate, civic
or charitable boards or committees, (iii) managing personal investments
(including, without limitation, family controlled enterprises), or
(iv) investing in, advising or serving as an officer or director of other
corporations or business entities. It is expressly understood and agreed that,
to the extent any such activities have been conducted by the Executive prior to
the date of this Agreement, the continued conduct of such activities (or the
conduct of activities similar in nature and scope) shall not thereafter be
deemed to interfere with



--------------------------------------------------------------------------------

Third Amended and Restated

Employment Agreement

BankUnited Financial Corporation

Page 5 of 23

 

the performance of the Executive’s responsibilities to the Company. The
Executive may also serve as an officer or director of the Bank on such terms and
conditions as the Executive and the Bank may mutually agree upon, and such
service shall not be deemed to materially interfere with the Executive’s
performance of his duties hereunder or otherwise result in a material breach of
this Agreement. If the Executive is discharged or suspended, or is subject to
any regulatory prohibition or restriction with respect to participation in the
affairs of the Bank, he shall continue to perform services for the Company in
accordance with this Agreement, subject to the provisions of Section 10 hereof,
but shall not directly or indirectly provide services to or participate in the
affairs of the Bank in a manner inconsistent with the terms of such discharge or
suspension or any applicable regulatory order.

Section 8. Working Facilities and Expenses.

The Executive’s principal place of employment shall be at the Company’s
executive offices at the address first above written, or at such other location
within Coral Gables at which the Company shall maintain its principal executive
offices, or at such other location as the Company and the Executive may mutually
agree upon. The Company shall provide the Executive at his principal place of
employment with a private office, secretarial services and other support
services and facilities including, but not limited to, Internet and Bloomberg
Financial Market Commodities and News Access Subscriptions, cellular telephones,
pagers and a lap top computer, suitable to his position with the Company and
necessary or appropriate in connection with the performance of his assigned
duties under this Agreement. The Company shall provide to the Executive for his
exclusive use an automobile owned or leased by the Company, or leased by the
Executive with reimbursement by the Company, which shall be a Ford Expedition
(or an automobile of similar stature and caliber), to be used in the performance
of his duties hereunder, including commuting to and from his personal residence.
The Company shall reimburse the Executive for his ordinary and necessary
business expenses, including, without limitation, all expenses associated with
his business use of the aforementioned automobile, fees for memberships in such
clubs and organizations as the Executive and the Company shall mutually agree
are necessary and appropriate for business purposes, and his travel and
entertainment expenses incurred in connection with the performance of his duties
under this Agreement, in each case upon presentation to the Company of an
itemized account of such expenses in such form as the Company may reasonably
require.

Section 9. Termination of Employment with Severance Benefits.

(a) The Executive shall be entitled to and the Company shall pay the severance
benefits and amounts described in Section 9(b) herein in the event that his
employment with the Company terminates during the Employment Period under any of
the following circumstances:

(i) The Executive’s voluntary resignation from employment with the Company
within ninety (90) days of the following:



--------------------------------------------------------------------------------

Third Amended and Restated

Employment Agreement

BankUnited Financial Corporation

Page 6 of 23

 

(A) the failure of the Board to appoint or reappoint or elect or re-elect the
Executive to the office of Chairman of the Board or Chief Executive Officer; or

(B) the failure of the stockholders of the Company to elect or re-elect the
Executive or the failure of the Board (or the nominating committee thereof) to
nominate the Executive for such election or re-election; or

(C) the expiration of a thirty (30) day period following the date on which the
Executive gives written notice to the Company of its material failure, whether
by amendment of the Company’s Charter or Bylaws, action of the Board or the
Company’s stockholders or otherwise, to vest in the Executive the functions,
duties, or responsibilities prescribed in Section 3 of this Agreement, unless,
during such thirty (30) day period, the Company cures such failure in a manner
determined by the Executive, in his discretion, to be satisfactory; or

(D) the expiration of a thirty (30) day period following the date on which the
Executive gives written notice to the Company of its material breach of any
term, condition or covenant contained in this Agreement (including, without
limitation, any reduction of the Executive’s rate of base salary in effect from
time to time and any change in the terms and conditions of any compensation or
benefit program in which the Executive participates which, either individually
or together with other changes, has a material adverse effect on the aggregate
value of his total compensation package), unless, during such thirty (30) day
period, the Company cures such failure in a manner determined by the Executive,
in his discretion, to be satisfactory; or

(E) the relocation of the executive offices of the Company, a distance of more
than fifteen (15) miles from its current Coral Gables, Florida location or of
more than twenty-five (25) miles from the current address of the Executive’s
residence as shown in the records of the Company; or

(ii) subject to the provisions of Section 10, the termination of the Executive’s
employment by the Company for any other reason.

(b) Upon the termination of the Executive’s employment with the Company under
circumstances described in Section 9(a) of this Agreement, the Company shall pay
and provide to the Executive (or, in the event of his death following such
termination of employment, provide to his estate):

(i) his earned but unpaid Salary and other compensation (including, without
limitation, all items which constitute wages under applicable state law and the
payment of which is not otherwise provided for under this Section 9(b)) as of
the date of the termination of his employment with the Company, such payment to
be made at the



--------------------------------------------------------------------------------

Third Amended and Restated

Employment Agreement

BankUnited Financial Corporation

Page 7 of 23

 

time and in the manner prescribed by law applicable to the payment of wages but
in no event later than thirty (30) days after termination of employment; plus

(ii) the benefits, if any, to which he is entitled as a former employee under
the employee benefit plans and programs and compensation plans and programs
maintained for the benefit of the officers and employees of the Company; plus

(iii) continued group life, health (including hospitalization, medical, major
medical and any supplemental insurance coverages), dental, accident and long
term disability insurance benefits, in addition to that provided pursuant to
Section 9(b)(ii), and after taking into account the coverage provided by any
subsequent employer, if and to the extent necessary to provide for the Executive
and his dependents, for the Remaining Unexpired Employment Period or to age 65,
whichever is later, coverage equivalent to the coverage to which he would have
been entitled under such plans (as in effect on the date of his termination of
employment, or, if his termination of employment occurs after a Change in
Control, on the date of such Change in Control, whichever benefits are greater),
if he had continued working for the Company during the Remaining Unexpired
Employment Period at the highest annual rate of Salary achieved during that
portion of the Employment Period which is prior to the Executive’s termination
of employment with the Company, subject to the maximum insurance amounts
specified under the Company’s policies, and with such continued coverages to be
provided to the Executive at the Company’s expense through COBRA or in any other
manner determined by the Committee, to be appropriate including, but not limited
to, through the purchase of an individual policy or policies; plus

(iv) within thirty (30) days following his termination of employment with the
Company, a lump sum payment, in an amount equal to the greater of (A) or
(B) where:

(A) is five times the following: the sum of (1) the highest Salary awarded to
the Executive for any of the five fiscal years 2002 through 2006, (2) the
highest cash bonuses awarded to the Executive for any of the five fiscal years
2002 through 2006, and (3) the highest cash value of restricted stock grants
awarded to the Executive for any one of the five fiscal years 2002 through 2006
(provided, however, that the cash value of the restricted stock grants
(determined as of the date of each such grant) included in the calculation will
be included only up to an amount which equals fifty percent (50%) of the total
of the highest Salary and highest cash bonuses awarded to the Executive in any
of the fiscal years 2002 through 2006), and

(B) three times the following: the sum of (1) the highest Salary awarded to the
Executive for any of the five fiscal years preceding the Executive’s termination
of employment with the Company, (2) the highest cash bonuses awarded to the
Executive for any of the five fiscal years preceding the



--------------------------------------------------------------------------------

Third Amended and Restated

Employment Agreement

BankUnited Financial Corporation

Page 8 of 23

 

Executive’s termination of employment with the Company, and (3) the highest cash
value of restricted stock grants awarded to the Executive for any one of the
five fiscal years preceding the Executive’s termination of employment with the
Company (provided that the cash value of the restricted stock grants shall be
determined as of the date of each such grant); plus

(v) within thirty (30) days following his termination of employment with the
Company, a lump sum payment in an amount equal to the present value of the
additional employer contributions to which he would have been entitled under any
and all qualified and non-qualified defined contribution plans maintained by, or
covering employees of, the Company, if he were 100% vested thereunder and had
continued working for the Company during the Remaining Unexpired Employment
Period at the highest annual rate of compensation achieved during that portion
of the Employment Period which is prior to the Executive’s termination of
employment with the Company, and making the maximum amount of employee
contributions, if any, required under such plan or plans, such present value to
be determined on the basis of a discount rate, compounded using the compounding
period that corresponds to the frequency with which employer contributions are
made to the relevant plan, equal to a discount rate, compounded monthly equal to
the annualized rate of interest prescribed by the Pension Benefit Guaranty
Corporation for the valuation of immediate annuities payable under a terminating
single-employer defined benefit plan for the month in which the Executive’s
termination of employment occurs; plus

(vi) at the election of the Company made within thirty (30) days following the
Executive’s termination of employment with the Company, subject to the consent
of the Executive, which shall not be unreasonably withheld, upon the surrender
of options or appreciation rights issued to the Executive under any stock option
and appreciation rights plan or program maintained by, or covering employees of,
the Company a lump sum payment in an amount equal to the product of:

(A) the excess of (I) the fair market value of a share of stock of the same
class as the stock subject to the option or appreciation right, determined as of
the date of termination of employment, over (II) the exercise price per share
for such option or appreciation right, as specified in or under the relevant
plan or program; multiplied by

(B) the number of shares with respect to which options or appreciation rights
are being surrendered.

For purposes of this Section 9(b)(vi) and for purposes of determining the
Executive’s right following his termination of employment with the Company to
exercise any options or appreciation rights not surrendered pursuant hereto, the
Executive shall be deemed fully vested in all options and appreciation rights
under any stock option or appreciation rights plan or program maintained by, or
covering employees of, the Company, even if he is not vested under such plan or
program; plus



--------------------------------------------------------------------------------

Third Amended and Restated

Employment Agreement

BankUnited Financial Corporation

Page 9 of 23

 

(vii) at the election of the Company made within thirty (30) days following the
Executive’s termination of employment with the Company, subject to the consent
of the Executive, which shall not be unreasonably withheld, upon the surrender
of any shares awarded to the Executive under any restricted stock plan
maintained by, or covering employees of, the Company a lump sum payment in an
amount equal to the product of:

(A) the fair market value of a share of stock of the same class of stock granted
under such plan, determined as of the date of the Executive’s termination of
employment; multiplied by

(B) the number of shares which are being surrendered.

For purposes of this Section 9(b)(vii) and for purposes of determining the
Executive’s right following his termination of employment with the Company to
any stock not surrendered pursuant hereto, the Executive shall be deemed fully
vested in all shares awarded under any restricted stock plan maintained by, or
covering employees of, the Company, even if the shares are not vested or earned
under such plan; plus

(viii) with the following: (A) the personal use, at the Company’s expense for
the Remaining Unexpired Employment Period, of a late model automobile comparable
to that used by the Executive prior to his termination of employment; (B) the
right of the Executive to purchase, at book value, the membership in up to two
country clubs which the Company has maintained for the benefit of the Executive;
(C) the transfer to the Executive of the life insurance policies that the
Company maintains on the life of the Executive as part of his benefits in
accordance with Section 5; (D) the continued use, at the Company’s expense for
the Remaining Unexpired Employment Period, of the secretarial services, Internet
and Bloomberg Financial Market Commodities and News Access Subscriptions,
cellular telephones, pagers and the lap-top computer which had been provided to
the Executive immediately prior to his termination of employment; and (E) the
right of the Executive to purchase, at book value as shown or calculated in the
records of the Company, the furnishings of his office at the Company; and plus

(ix) any and all deferred compensation, including Deferred Option Shares, shall
be released and paid to the Executive, except to the extent that such
acceleration would result in an excise tax under Section 409A of the Code.

The Company and the Executive hereby stipulate that the damages which may be
incurred by the Executive following any such termination of employment are not
capable of accurate measurement as of the date first above written and that the
payments and benefits contemplated by this Section 9(b) constitute reasonable
damages under the circumstances and shall be payable



--------------------------------------------------------------------------------

Third Amended and Restated

Employment Agreement

BankUnited Financial Corporation

Page 10 of 23

 

without any requirement of proof of actual damage and without regard to the
Executive’s efforts, if any, to mitigate damages. In no event shall any of the
foregoing provisions of this Section 9(b) entitle the Executive to additional
grants of statutory or non-statutory options to purchase shares of common stock
of the Company pursuant to any incentive stock option plan then in effect.

(c) The Company and the Executive further agree that the Company may condition
the payments and benefits (if any) due under Sections 9(b)(iii), (iv), (v) and
(viii) on

(i) the receipt of the Executive’s resignation from any and all positions which
he holds as an officer of the Company, the Bank or any subsidiary or affiliate
of either of them; provided that the Executive may elect to remain as a
non-chairman director on the Board of Directors, notwithstanding his resignation
as Chairman of the Board;

(ii) the Executive’s making an offer to the Board of Directors to resign as a
director of the Company or a member of a committee of the Board; provided,
however, that the Executive’s resignation shall only be final if all of the
members of the Board, not including Family Members, as defined in Rule
4200(a)(14) of the Nasdaq Stock Market, vote to accept the offer, at the time
the offer is made; and

(iii) if termination occurs other than as specified in Section 11 for
termination upon or following a change in control, the execution by the
Executive of covenants not to compete with the business of the Company or its
affiliates or solicit business customers or employees of the Company or its
affiliates for a period of twelve (12) months following the date of such
payment, such covenants to contain substantially the terms attached as Exhibit C
to this Agreement.

(d) Notwithstanding any provision of this Agreement to the contrary, no payment
or benefit will be made to the Executive under this Section 9 prior to the
expiration of six months from the date of his termination of employment if such
payment or benefit will result in the imposition of an excise tax under Code
section 409A.

(i) with respect to the benefits described in Section 9(b)(viii)(A) and (D), if
necessary for compliance with section 409A of the Code, the Executive will, for
the six-month period commencing with his termination of employment, pay the
Company its cost of providing such benefits. Such payment shall be made on the
first business day of each month during this period for the prior month. At the
end of the six-month period following Executive’s termination of employment, the
Company will reimburse him for the payments made during the six-month period.

(ii) with respect to the benefits described in Section 9(b)(viii)(A) and (D),
during the Remaining Unexpired Employment Period after the first six-month
period, the Company shall make the payments for such benefits within 30 days of
the annual billing for such benefits.



--------------------------------------------------------------------------------

Third Amended and Restated

Employment Agreement

BankUnited Financial Corporation

Page 11 of 23

 

Sectin 10. Termination Without Additional Company Liability.

(a) In the event that the Executive’s employment with the Company shall
terminate during the Employment Period on account of:

(i) the discharge of the Executive for “cause,” which, for purposes of this
Agreement shall mean: (A) the Executive intentionally engages in dishonest
conduct in connection with his performance of services for the Company resulting
in his conviction of a felony; (B) the Executive is convicted of, or pleads
guilty or nolo contendere to, a criminal act which is a felony; (C) the
Executive willfully and materially breaches his fiduciary duties to the Company
for personal profit; (D) the Executive’s willful and material breach or
violation of any law, rule or regulation (other than traffic violations or
similar offenses), or receipt of a final cease and desist order in connection
with his performance of services for the Company; or (E) the Executive’s willful
and material breach of this Agreement or the Company’s Code of Conduct or
Insider Trading Policy, in the forms attached as Exhibits A and B to this
Agreement, if, in the opinion of the Company’s Board, such breach is so material
in nature that it causes an extraordinary disruption adverse to the Company, and
no exception or waiver applying to the breach is granted by the Company’s Board
or an authorized committee thereof; or

(ii) the Executive’s voluntary resignation from employment with the Company for
reasons other than those specified in Section 9(a);

then, except as provided in Sections 10(b) and (c), the Company shall have no
further obligations under this Agreement, other than the payment to the
Executive (or, in the event of his death, to his estate) of his earned but
unpaid Salary and any and all deferred compensation, including Deferred Option
Shares, as of the date of the termination of his employment, and the provision
of such other benefits, if any, to which he is entitled as a former employee
under the employee benefit plans and programs and compensation plans and
programs maintained by, or covering employees of, the Company.

(b) For purposes of Section 10(a)(i)(C) or (D), no act or failure to act, on the
part of the Executive, shall be considered “willful” unless it is done, or
omitted to be done, by the Executive in bad faith or without reasonable belief
that the Executive’s action or omission was in the best interests of the
Company. Any act, or failure to act, based upon authority given pursuant to a
resolution duly adopted by the Board or based upon the written advice of counsel
for the Company shall be conclusively presumed to be done, or omitted to be
done, by the Executive in good faith and in the best interests of the Company.
The cessation of employment of the Executive shall not be deemed to be for
“cause” within the meaning of Section 10(a)(i) unless and until:

(i) the Board first holds a meeting, as to which the Executive was provided
thirty (30) days advance written notice and an opportunity to be heard, and such
notice specifies in detail the action or inaction alleged to constitute cause
and demanding that he remedy such action or inaction; and



--------------------------------------------------------------------------------

Third Amended and Restated

Employment Agreement

BankUnited Financial Corporation

Page 12 of 23

 

(ii) the Executive shall not have remedied such action or inaction allegedly
constituting cause within sixty (60) days after his receipt of such written
notice; and

(iii) after such sixty-day period there shall have been delivered to the
Executive a Notice of Termination and a certified copy of a resolution duly
adopted by the affirmative vote of at least three-fourths of the non-employee
members of the Board at a special meeting of the Board at which he was given an
opportunity to appear with legal counsel of his choosing to refute any
allegations of cause, which meeting was called and held for the purpose of
finding that, in the good faith opinion of the Board, the Executive’s action or
inaction constituted cause and he did not remedy such action or inaction after
demand by the Board.

(c) Nothing in Section 10(b) shall, prior to delivery of a Notice of Termination
as provided herein, be deemed to suspend or extinguish the Executive’s
entitlement to receive the compensation and other benefits provided under this
Agreement. In addition, the Company shall pay reasonable costs and attorneys’
fees incurred by the Executive in connection with any Board action pursuant to
Section 10(b) in the event that the Board does not determine that cause exists
in accordance with the procedures in said section. In the event that the Company
terminates the Executive for cause and, within 30 days after receipt of the
Notice of Termination, the Executive notifies the Company that he disputes such
termination, the Executive shall still be subject to the duties set forth in
Section 3 and entitled to receive the compensation provided under this Agreement
until a final and binding judgment is rendered by a court of competent
jurisdiction finding that the termination was properly for cause, or until the
expiration of a period not to exceed twenty-four (24) months, whichever occurs
first. In the event that the termination is found to be properly for cause, all
payments subsequent to termination to which the Executive would not otherwise be
entitled shall be recoverable by the Company, except to the extent such payments
constitute reasonable compensation for services rendered. During such contest
period, all insurance benefits shall be maintained and shall not be recoverable
if the termination is sustained for cause.

Section 11. Termination Upon or Following a Change in Control.

(a) A Change in Control of the Company (“Change in Control”) shall be deemed to
have occurred upon the happening of any of the following events:

(i) the consummation of a transaction that effects the reorganization, merger or
consolidation of the Company, respectively, with one or more other persons,
other than a transaction following which:

(A) at least 51% of the equity ownership interests of the entity resulting from
such transaction are beneficially owned (within the meaning of Rule 13d-3
promulgated under the Exchange Act) in substantially the same relative
proportions by persons who, immediately prior to such transaction, beneficially
owned (within the meaning of Rule 13d-3 promulgated under the Exchange Act) at
least 51 % of the outstanding equity ownership interests in the Company; and



--------------------------------------------------------------------------------

Third Amended and Restated

Employment Agreement

BankUnited Financial Corporation

Page 13 of 23

 

(B) securities representing at least 51% of the votes entitled to be cast by
securities entitled to vote generally in the election of directors of the entity
resulting from such transaction are beneficially owned (within the meaning of
Rule 13d-3 promulgated under the Exchange Act) in substantially the same
relative proportions by persons who, immediately prior to such transaction,
beneficially owned (within the meaning of Rule 13d-3 promulgated under the
Exchange Act) securities representing at least 51% of the votes entitled to be
cast by securities entitled to vote generally in the election of directors of
the Company;

(ii) the acquisition of all or substantially all of the assets of the Company or
beneficial ownership (within the meaning of Rule 13d-3 promulgated under the
Exchange Act) of outstanding securities of the Company representing 20% or more
of the votes entitled to be cast by securities entitled to vote generally in the
election of directors, by any person or by any persons acting in concert (other
than the Executive or any member of his family or an entity, person, or group
acting in concert with him or his family or on his behalf), or approval by the
stockholders of the Company of any transaction which would result in such an
acquisition;

(iii) a complete liquidation or dissolution of the Company, or approval by the
stockholders of the Company of a plan for such liquidation or dissolution;

(iv) the occurrence of any event if, immediately following such event, at least
50% of the members of the board of directors of the Company do not belong to any
of the following groups:

(A) individuals who were members of the Board of the Company on the date of this
Agreement; or

(B) individuals who first became members of the Board of the Company after the
date of this Agreement either:

(I) upon election to serve as a member of the Board of the Company by the
affirmative vote of a majority of the members of such Board, or of a nominating
committee thereof, in office at the time of such first election; or

(II) upon election by the stockholders to serve as a member of the Board, but
only if nominated for election by the affirmative vote of a majority of the
members of the Board, or of a nominating committee thereof, in office at the
time of such first nomination;



--------------------------------------------------------------------------------

Third Amended and Restated

Employment Agreement

BankUnited Financial Corporation

Page 14 of 23

 

provided, however, that such individual’s election or nomination did not result
from an actual or threatened election contest (within the meaning of Rule 14a-11
of Regulation 14A promulgated under the Exchange Act) or other actual or
threatened solicitation of proxies or consents (within the meaning of Rule
14a-11 of Regulation 14A promulgated under the Exchange Act) other than by or on
behalf of the Board of the Company; or

(v) any event which would be described in Section 11 (a)(i), (ii), (iii) or
(iv) if the term “Bank” were substituted for the term “Company” therein.

In no event, however, shall a Change in Control be deemed to have occurred as a
result of any acquisition of securities or assets of the Company, the Bank, or a
subsidiary of either of them, by the Company, the Bank, or a subsidiary of
either of them, or by any employee benefit plan maintained by any of them. For
purposes of this Section 11 (a), the term “person” shall have the meaning
assigned to it under sections 13(d)(3) or 14(d)(2) of the Exchange Act.

(b) In the event of a Change in Control, the Executive shall be entitled to the
payments and benefits contemplated by Section 9(b) in the event of his
termination of service with the Company under any of the circumstances described
in Section 9(a) of this Agreement or under any of the following circumstances:

(i) resignation, voluntary or otherwise, by the Executive at any time during the
Employment Period following his demotion, loss of title, office or significant
authority or responsibility, or following any reduction in any element of his
package of compensation and benefits;

(ii) resignation, voluntary or otherwise, by the Executive at any time during
the Employment Period following any relocation of his principal place of
employment or any change in working conditions at such principal place of
employment which the Executive, in his reasonable discretion, determines to be
embarrassing, derogatory or otherwise adverse;

(iii) resignation, voluntary or otherwise, by the Executive at any time during
the Employment Period following the failure of any successor to the Company in
the Change in Control to include the Executive in any compensation or benefit
program maintained by it or covering any of its executive officers, unless the
Executive is already covered by a substantially similar plan of the Company
which is at least as favorable to him; or

(iv) resignation, voluntary or otherwise, for any reason whatsoever following
the effective date of the Change in Control, but within 36 months of such date.

(c) Payments and benefits under Section 11(b) are subject to the provisions of
Section 9(d).



--------------------------------------------------------------------------------

Third Amended and Restated

Employment Agreement

BankUnited Financial Corporation

Page 15 of 23

 

Section 12. Termination of Employment Due to Death or Disability.

(a) In the event that the Executive’s employment with the Company shall
terminate during the Employment Period on account of:

(i) the Executive’s death; or

(ii) a determination that the Executive is eligible for long-term disability
benefits under the Company’s long-term disability insurance program or, if there
is no such program, under the federal Social Security Act;

then, subject to the provisions of subsection 12(b) and the next immediately
succeeding sentence, to be applicable in the event of the Executive’s death, the
Company shall have no further obligations under this Agreement, other than the
payment to the Executive (or, in the event of his death, to his estate) of his
earned but unpaid Salary and any other compensation and any and all deferred
compensation, including Deferred Option Shares, as of the date of the
termination of his employment, and the provision of such other benefits, if any,
to which he is entitled as a former employee under the employee benefit plans
and programs and compensation plans and programs maintained by, or covering
employees of, the Company. Such benefits shall include, without limitation, all
stock options and restricted stock granted to the Executive prior to his death,
which, as provided under the terms of the stock option agreements and restricted
stock agreements, shall become fully vested in the event of the Executive’s
death. In the event of the Executive’s death, the payments and benefits
described in Sections 9(b)(ii), 9(b)(iii) and 9(b) (viii)(A), (B) and (C) hereof
shall be provided to the Executive’s surviving spouse, provided the Company’s
obligation to provide the Executive’s surviving spouse with continued health
coverage under Section 9(b)(iii) shall continue until she becomes eligible for
Medicare, and further provided that after her attainment of Medicare
eligibility, the Company shall provide the Executive’s surviving spouse with a
monthly payment equivalent to the premium payable at such time for a Medicare
supplemental health insurance policy that is sufficient to ensure that her
Medicare coverage is at least equivalent or substantially similar to her prior
health insurance coverage with the Company.

(b) Notwithstanding the provisions of subsection 12(a) hereof, in the event a
Change in Control (as defined in Section 11 of this Agreement) occurs within
eighteen (18) months following the effective date of the Executive’s termination
of employment with the Company due to his death or disability, the Executive (or
his estate, in the event of his death) shall be entitled to receive the payments
and benefits that would have been paid to the Executive pursuant to Section 9(b)
of this Agreement assuming the Executive’s employment with the Company had
terminated following the date such Change in Control occurs; provided, however,
the Company’s obligations under this Section 12(b) shall be offset by any
compensation, benefits or perquisites previously provided to the Executive’s
surviving spouse pursuant to Section 12(a) hereof as a result of the Executive’s
death during the Employment Period. In the event that an agreement for a
transaction that would constitute a Change in Control has been executed within
the eighteen (18) month period after the Executive’s termination of employment
with the



--------------------------------------------------------------------------------

Third Amended and Restated

Employment Agreement

BankUnited Financial Corporation

Page 16 of 23

 

Company due to his death or disability, but final regulatory or shareholder
approval of such transaction has not been obtained within the eighteen
(18) month period, the provisions of this subsection 12(b) shall extend beyond
the eighteen (18) month period until the time such regulatory and shareholder
approval is obtained. For purposes of the compensation, benefits or perquisites
to be provided to the Executive pursuant to Section 9(b) of this Agreement, the
Executive’s “employment termination date” shall be the date immediately
following the date such Change in Control occurs and any elections permitted to
be made by the Executive pursuant to Section 9(b) may be made by the Executive
or his legally appointed representative, whatever the case may be.

Section 13. Tax Indemnification.

(a) This Section 13 shall apply if Executive’s employment is terminated upon or
following (i) a Change in Control (as defined in Section 11 of this Agreement);
or (ii) a change “in the ownership or effective control” of the Company or the
Bank or “in the ownership of a substantial portion of the assets” of the Company
or the Bank within the meaning of section 280G of the Code. If this Section 13
applies, then, if for any taxable year, the Executive shall be liable for the
payment of an excise tax under section 4999 of the Code with respect to any
payment in the nature of compensation made by the Company, the Bank or any
direct or indirect subsidiary or affiliate of the Company or the Bank to (or for
the benefit of) the Executive, the Company shall pay to the Executive an amount
equal to X determined under the following formula:

 

X    =    ExP          1 - [(F1 x (1 - SLI)) + SLI + E + M]   

--------------------------------------------------------------------------------

where

 

E= the rate at which the excise tax is assessed under section 4999 of the Code;

 

P= the amount with respect to which such excise tax is assessed, determined
without regard to this Section 13;

 

FI= the highest marginal rate of income -tax applicable to the Executive under
the Code for the taxable year in question;

 

SI= the sum of the highest marginal rates of income tax applicable to the
Executive under all applicable state and local laws for the taxable year in
question; and

 

M= the highest marginal rate of Medicare tax applicable to the Executive under
the Code for the taxable year in question.



--------------------------------------------------------------------------------

Third Amended and Restated

Employment Agreement

BankUnited Financial Corporation

Page 17 of 23

 

With respect to any payment in the nature of compensation that is made to (or
for the benefit of) the Executive under the terms of this Agreement, or
otherwise, and on which an excise tax under section 4999 of the Code will be
assessed, the payment determined under this Section 13(a) shall be made to the
Executive on the first day of the seventh month following the end of the year in
which occurs the Executive’s termination of employment.

(b) Notwithstanding anything in this Section 13 to the contrary, in the event
that the Executive’s liability for the excise tax under section 4999 of the Code
for a taxable year is subsequently determined to be different than the amount
determined by the formula (X + P) x E, where X, P and E have the meanings
provided in Section 13 (a), the Executive or the Company, as the case may be,
shall pay to the other party at the time that the amount of such excise tax is
finally determined, an appropriate amount, plus interest, such that the payment
made under Section 13(a), when increased by the amount of the payment made to
the Executive under this Section 13(b) by the Company, or when reduced by the
amount of the payment made to the Company under this Section l3(b) by the
Executive, equals the amount that should have properly been paid to the
Executive under Section 13(a). The interest paid under this Section l3(b) shall
be determined at the rate provided under section 1274(b)(2)(B) of the Code. To
confirm that the proper amount, if any, was paid to the Executive under this
Section 13, the Executive shall furnish to the Company a copy of each tax return
which reflects a liability for an excise tax payment made by the Company, at
least 20 days before the date on which such return is required to be filed with
the Internal Revenue Service.

(c) Notwithstanding the provisions of Sections 13(a) and (b) above, in the event
that the Executive shall be required to pay any additional amount of excise tax
under section 4999 of the Code, or any successor to such section, or under any
similar federal, State or local tax provision in connection with his receipt of
payment in the nature of compensation from the Company, the Bank or any direct
or indirect subsidiary or affiliate of the Company or the Bank to (or for the
benefit of) the Executive, the Executive shall be entitled to receive an
additional payment (a “Gross-Up Payment”) in an amount such that, after payment
by the Executive of all taxes (and any interest or penalties imposed with
respect to such taxes) and the excise tax under the Code and/or State and local
tax provision imposed upon the Gross-Up Payment, the Executive retains an amount
of the Gross-Up Payment equal to the excise tax imposed by the Code or any State
or local tax provision upon such compensation. For purposes of this paragraph
13(c), the term “taxes” shall include, but not be limited to, income taxes and
the Executive’s share of any employment taxes.

Section 14. No Effect on Employee Benefit Plans or Programs.

The termination of the Executive’s employment during the term of this Agreement
or thereafter, whether by the Company or by the Executive, shall have no effect
on the rights and obligations of the parties hereto under the Company’s
qualified or non-qualified retirement, pension, savings, thrift, profit-sharing
or stock bonus plans, group life, health (including hospitalization, medical and
major medical), dental, accident and long term disability



--------------------------------------------------------------------------------

Third Amended and Restated

Employment Agreement

BankUnited Financial Corporation

Page 18 of 23

 

insurance plans or such other employee benefit plans or programs, or
compensation plans or programs, as may be maintained by, or cover employees of,
the Company from time to time.

Section 15. Successors and Assigns.

This Agreement will inure to the benefit of and be binding upon the Executive,
his legal representatives and testate or intestate distributees, and the Company
and its successors and assigns, including any successor by merger or
consolidation or a statutory receiver or any other person or firm or corporation
to which all or substantially all of the assets and business of the Company may
be sold or otherwise transferred. Failure of the Company to obtain from any
successor its express written assumption of the Company’s obligations hereunder
at least sixty (60) days in advance of the scheduled effective date of any such
succession shall be deemed a material breach of this Agreement.

Section 16. Notices.

Any communication required or permitted to be given under this Agreement,
including any notice, direction, designation, consent, instruction, objection or
waiver, shall be in writing and shall be deemed to have been given at such time
as it is delivered personally, or five (5) days after mailing if mailed, postage
prepaid, by registered or certified mail, return receipt requested, addressed to
such party at the address listed below or at such other address as one such
party may by written notice specify to the other party:

If to the Executive:

Mr. Alfred R. Camner

c/o Camner, Lipsitz and Poller, P .A.

255 Alhambra Circle

Suite 1210

Coral Gables, Florida 33134

with a copy to:

Camner, Lipsitz and Poller, P.A.

255 Alhambra Circle

Suite 1210

Coral Gables, Florida 33134

Attention:

Managing Director

If to the Company:

BankUnited Financial Corporation

255 Alhambra Circle

Coral Gables, Florida 33134



--------------------------------------------------------------------------------

Third Amended and Restated

Employment Agreement

BankUnited Financial Corporation

Page 19 of 23

 

Attention:

Compensation Committee of the Board of Directors

with a copy to

Morgan, Lewis & Bockius LLP

1111 Pennsylvania Avenue, N.W.

Washington, DC 20004

Attention:

Linda L. Griggs, Esq.

Section 17. Indemnification for Attorneys’ Fees.

The Company shall indemnify, hold harmless and defend the Executive against
reasonable costs, including legal fees, incurred by him in connection with or
arising out of any action, suit or proceeding in which he may be involved, as a
result of his efforts, in good faith, to defend or enforce the terms of this
Agreement; provided, however, that the Executive shall have substantially
prevailed on the merits pursuant to a judgment, decree or order of a court of
competent jurisdiction or of an arbitrator in an arbitration proceeding, or in a
settlement. For purposes of this Agreement, any settlement agreement which
provides for payment of any amounts in settlement of the Company’s obligations
hereunder shall be conclusive evidence of the Executive’s entitlement to
indemnification hereunder, and any such indemnification payments shall be in
addition to amounts payable pursuant to such settlement agreement, unless such
settlement agreement expressly provides otherwise.

Section 18. Severability.

A determination that any provision of this Agreement is invalid or unenforceable
shall not affect the validity or enforceability of any other provision hereof.

Section 19. Waiver.

Failure to insist upon strict compliance with any of the terms, covenants or
conditions hereof shall not be deemed a waiver of such term, covenant, or
condition. A waiver of any provision of this Agreement must be made in writing,
designated as a waiver, and signed by the party against whom its enforcement is
sought. Any waiver or relinquishment of any right or power hereunder at anyone
or more times shall not be deemed a waiver or relinquishment of such right or
power at any other time or times.

Section 20. Counterparts.

This Agreement may be executed in two (2) or more counterparts, each of which
shall be deemed an original, and all of which shall constitute one and the same
Agreement.



--------------------------------------------------------------------------------

Third Amended and Restated

Employment Agreement

BankUnited Financial Corporation

Page 20 of 23

 

Section 21. Governing Law.

This Agreement shall be governed by and construed and enforced in accordance
with the federal laws of the United States and, to the extent that federal law
is inapplicable, in accordance with the laws of the State of Florida applicable
to contracts entered into and to be performed entirely within the State of
Florida.

Section 22. Headings and Construction.

The headings of sections in this Agreement are for convenience of reference only
and are not intended to qualify the meaning of any section. Any reference to a
section number shall refer to a section of this Agreement, unless otherwise
stated.

Section 23. Entire Agreement; Modifications.

This instrument contains the entire agreement of the parties relating to the
subject matter hereof, and supersedes in its entirety any and all prior
agreements, understandings or representations relating to the subject matter
hereof. No modifications of this Agreement shall be valid unless made in writing
and signed by the parties hereto. Executive acknowledges that the Committee may
direct the Company’s management to investigate the feasibility of establishing a
plan under which the Executive may become eligible to receive retirement
benefits, in the event of his retirement from service with the Company and its
affiliates. Executive acknowledges and agrees that, in the event that the
Committee determines to approve and adopt such a plan, the Committee may
condition such approval and adoption of the plan upon such revisions to the
severance benefits, and amounts described in Section 9(b) of this Agreement as
the Committee deems necessary or appropriate in consideration of the Executive’s
total compensation package, including projected retirement benefits.

Section 24. Guarantee.

The Company hereby agrees to guarantee the payment by the Bank of any benefits
and compensation to which the Executive is or may be entitled to under the terms
and conditions of the employment agreement dated effective as of July 28, 2006
between the Bank and the Executive, a copy of which is attached hereto as
Exhibit D (“Bank Agreement”).

Section 25. Non-duplication.

In the event that the Executive shall perform services for the Bank or any other
direct or indirect subsidiary of the Company, any compensation, benefits or
perquisites provided to the Executive by such other employer shall be applied to
offset the obligations of the Company hereunder, it being intended that this
Agreement set forth the aggregate compensation, benefits and perquisites payable
to the Executive for all services to the Company and all of its direct or
indirect subsidiaries.



--------------------------------------------------------------------------------

Third Amended and Restated

Employment Agreement

BankUnited Financial Corporation

Page 21 of 23

 

Section 26. Required Regulatory Provisions.

Notwithstanding anything herein contained to the contrary, any payments to the
Executive by the Company, whether pursuant to this Agreement or otherwise, are
subject to and conditioned upon their compliance with section l8(k) of the
Federal Deposit Insurance Act, 12 U.S.C. § l828(k), and any regulations
promulgated thereunder.

Section 27. Confidentiality and Non-Disparagement

(a) The Executive acknowledges that, during the Term of this Agreement, he will
learn or be privy to valuable confidential business information, and he will
develop and cultivate on behalf of the Company substantial relationships with
past, present and prospective business customers of the Company. During the term
of this Agreement with the Company, and thereafter, Executive will not, directly
or indirectly, use or disclose to anyone, or authorize disclosure of any
confidential information or trade secrets except for the benefit of the Company.

(b) The Executive acknowledges that the confidentiality of the protected
information with which the Executive has been or may become privy is essential
and proprietary to the Company and is owned and shall continue to be owned by
the Company. The Executive agrees that at the termination of his employment, for
whatever reason, he will return to the Company immediately any and all documents
in whatever form that are in his possession or control and that contain, reflect
or refer to confidential information or trade secrets.

(c) The Executive and the Company warrant that it is their intention to agree to
restrictions on disclosure of confidential information that are as broad as
permitted by Florida law and hereby agree to subscribe to any expansion of the
recited agreements as may be authorized by any subsequent amendment to, or
interpretation of, Florida law.

(d) The parties further agree that they shall not say, write or otherwise
communicate in any manner to any person or entity anything derogatory about the
other party, regardless of the truth or falsity of such information, subject,
however, to such disclosures as may be required for legal or regulatory
purposes.

(e) The Executive acknowledges that this Section 27 is reasonably necessary to
protect the business interest of the Company and agrees that, if he engages in
activities prohibited by Section 27, irreparable harm to the Company will likely
result, for which is a remedy in the form of damages may not be ascertainable.
Under such circumstances, the Executive acknowledges that the Company may seek
temporary, preliminary or permanent injunctive relief against him in any court
of competent jurisdiction upon three days written notice provided to the address
listed in Section 16. This Section shall not limit any other legal or equitable
remedies that the Company or its successors may have against the Executive for
violation of this Agreement. The prevailing party in any action to enforce this
Section 27 of this Agreement shall be entitled to attorney’s fees and costs.



--------------------------------------------------------------------------------

Third Amended and Restated

Employment Agreement

BankUnited Financial Corporation

Page 22 of 23

 

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed and the
Executive has hereunto set his hand, all as of the day and year first above
written.

 

ATTEST     BANKUNITED FINANCIAL CORPORATION By:   /s/ Lawrence Blum     By:  
/s/ Ramiro A. Ortiz   Secretary     Name:   Ramiro A. Ortiz       Title:  
President and Chief Operating Officer [seal]     EXECUTIVE       /s/ Alfred R.
Camner       ALFRED R. CAMNER       Chairman of the Board and Chief Executive
Officer



--------------------------------------------------------------------------------

Third Amended and Restated

Employment Agreement

BankUnited Financial Corporation

Page 23 of 23

 

Exhibit List

Exhibit A – Code of Conduct

Exhibit B – Insider Trading Policy

Exhibit C – Terms of Covenant Not to Compete

Exhibit D – Bank Agreement